Crownhart, J.
(dissenting). I respectfully dissent from the decision of the court. I am of the opinion that the evidence presented a clear jury question as to the contributory negligence of the deceased.
The fact is undisputed that when the deceased started across the street, forty feet wide, the driver of the truck was 300 feet south of the line of crossing. It is undisputed that there was no other traffic on the street at the time. It was broad daylight. The street was dry. The injured man was killed, and his testimony could not be had. It is presumed he looked to the south before crossing the street, and, if he did, he might reasonably believe he was entirely safe from being run down by the truck. He proceeded directly on his way. When he got within ten feet of the west curb, the driver of the truck testified that deceased stepped backward five or six feet. The jurors were not bound to believe this improbable testimony. Evidently they did not, nor did the *8trial court. Apparently the truck was going at a dangerous rate of speed. There was credible evidence that the truck struck the deceased with such force that it bounded two feet in the air as it went over the body, and that it continued on its course for 120 feet before it stopped. The truck driver testified that deceased looked south before he started across the street, and again when he got to the center of the street. If so, he exercised due care. The driver admits that deceased had time to cross safely had he not stepped backward some six feet. On that unreasonable story the verdict of the jury, approved by the trial court, is here reversed, solely on the ground of contributory negligence. I think justice has miscarried. If there is anything that jurors and trial courts are competent to pass upon, I think it is the questions of fact involved in automobile traffic cases. They have that common experience in every-day life that specially qualifies them to weigh the testimony of the witnesses.
The deceased was seventy-three years old. He could not be expected to be as spry or alert as a younger man. He was carrying a roll of hose. He knew that he was in plain view of the driver of the truck all the time. He might reasonably expect that the driver would not recklessly run him down. He was not required to exercise the high degree of care that would have been necessary in congested traffic. Pie had the right of way, being first in point of time in the crossing. It seems to me to have been a clear case for a jury to pass upon.